PER CURIAM.
Defendant attempts to appeal a trial court order overruling his demand for jury trial of a misdemeanor appeal in district court. He was convicted of speeding in violation of Code § 321.285 in justice of the peace court. When his demand for jury trial on appeal in district court was overruled, he filed notice of appeal from that ruling. The case has not been tried in district court. No final judgment has been entered there.
Interlocutory appeal is prohibited in criminal cases. “An appeal can only be taken from the final judgment, * * * § 793.2, The Code. State v. Coughlin, 200 N.W.2d 525 (Iowa 1972), and citations. Since the court lacks jurisdiction of the attempted appeal, it must be dismissed.
Appeal dismissed.